Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-13-00683-CR

                                           IN RE Juan ENRIQUEZ

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 30, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 3, 2013, relator filed a pro se petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                           PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 3862, styled The State of Texas v. Juan Enriquez, pending in the 81st Judicial
District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.